[Cite as In re J.R., 2021-Ohio-3673.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE J.R., ET AL.                            :
                                              :          Nos. 110397 and 110398
Minor Children                                :
                                              :
[Appeal by J.R., Father]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 14, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                        Case Nos. AD18903882 and AD19902969


                                        Appearances:

                 Mary Jo Hanson L.L.C., and Mary Jo Hanson, for
                 appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


FRANK D. CELEBREZZE, JR., P.J.:

                In these consolidated appeals, appellant J.R. (“appellant”), the

biological father of minor children J.R. and K.F.W., appeals the decision of the

Cuyahoga County Juvenile Court denying his motions for visitation and his motion
to vacate.1 Appellant argues that the trial court erred in terminating his parental

rights and determining that he lacked standing to have visitation rights after

permanent custody had been awarded to the Cuyahoga County Department of

Children and Family Services (“CCDCFS” or “agency”). After a thorough review, we

affirm the judgment of the juvenile court.

                I. Factual Background and Procedural History

            Appellant is the biological father of minor children J.R. and K.F.W. The

record on appeal reflects that the children had been placed in the temporary custody

of CCDCFS in 2018. The agency subsequently moved for permanent custody of both

children. Following trial on the agency’s request, the court awarded permanent

custody of the children to CCDCFS, and all parental rights were terminated,

including those of appellant.

            Appellant did not appeal this judgment.          Two months after the

expiration of the time to appeal, appellant filed a motion to vacate judgment in each

case and later filed motions to set visitation. A magistrate’s decision was issued in

each case, recommending dismissal of the motion for visitation on the grounds that

appellant lacked standing due to the termination of his parental rights. Appellant

filed objections to these decisions, which were overruled by the court. The court also

denied appellant’s motions to vacate.




      1 While the juvenile court denied appellant’s motions to vacate in both of the
underlying cases, it appears that he has only appealed one of the denials.
             Appellant then filed the instant appeals, raising two assignments of

error for our review:

      1. The Juvenile Court abused its discretion by terminating [appellant]’s
      parental rights and removing [appellant]’s standing to have parental
      rights, as the decision denied [appellant]’s substantive right of due
      process, which is a bedrock right grounded in custody law.

      2. The Juvenile Court abused its discretion by failing to acknowledge
      that there was evidence favorable to [appellant], and the Juvenile Court
      further abused its discretion by not considering this evidence.

                                II. Law and Analysis

            Prior to considering any of appellant’s assignments of error, we must

first address the issue raised by CCDCFS as to whether appellant’s assignments of

error are properly before this court.

             Within his assigned errors, appellant challenges the judgment of the

trial court in granting permanent custody of the minor children to CCDCFS and

terminating his parental rights. However, appellant did not file a timely appeal of

that judgment entry. Instead, appellant has appealed the subsequent orders of the

juvenile court denying his motion to vacate and his motions for visitation.

            Consequently, appellant is attempting to employ the procedure of

“bootstrapping” through his appeal by challenging the trial court’s denial of his

motion to vacate and dismissal of his motions for visitation, which was a final

appealable order from which appellant filed a timely appeal.

      “Bootstrapping” is “the utilization of a subsequent order to indirectly
      and untimely appeal a prior order that was never directly appealed.”
      State v. Williamson, 8th Dist. Cuyahoga No. 102320, 2015-Ohio-5135,
      ¶ 9. Such attempt is “procedurally anomalous and inconsistent with
      the appellate rules that contemplate a direct relationship between the
      order from which the appeal is taken and the error assigned as a result
      of that order” and is disfavored. Williamson, citing State v. Church,
      8th Dist. Cuyahoga No. 68590, 1995 Ohio App. LEXIS 4838 (Nov. 2,
      1995); Bd. of Health v. Petro, 8th Dist. Cuyahoga No. 104882, 2017-
      Ohio-1164, ¶ 12 (noting this court’s consistent declination to consider
      bootstrapped claims).

State v. Bhambra, 8th Dist. Cuyahoga No. 105283, 2017-Ohio-8485, ¶ 12.

             Our review in this appeal must be limited to the trial court’s denial of

his motion to vacate and dismissal of his motions for visitation.           However,

appellant’s merit brief raises no arguments of any kind relating directly to the denial

of his motion to vacate and motions for visitation. Appellant instead attempts to

bootstrap arguments, raising time-barred assigned errors pertaining to the

termination of his parental rights.

             The claimed errors are beyond the scope of the appeal, and appellant is

attempting to bootstrap claims that are time-barred; accordingly, we are without

jurisdiction to consider them. See Bhambra at ¶ 13, citing State v. Cottrell, 8th Dist.

Cuyahoga No. 95053, 2010-Ohio-5254, ¶ 20, and App.R. 4.

                                      III. Conclusion

              Appellant’s assignments of error are outside of the jurisdiction of this

court. The judgment of the juvenile court is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
LISA B. FORBES, J., CONCUR